           Case 1:20-cv-00405-JLT Document 20 Filed 04/19/21 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   TARA SWIFT,                                     )   Case No.: 1:20-cv-0405 JLT
                                                     )
12                  Plaintiff,                       )   ORDER AWARDING ATTORNEY’S FEES
                                                     )   PURSUANT TO THE EQUAL ACCESS TO
13          v.                                       )   JUSTICE ACT
                                                     )
14   ANDREW SAUL,                                    )   (Doc. 19)
     Commissioner of Social Security,                )
15                                                   )
                    Defendant.                       )
16                                                   )

17          On April 19, 2021, Tara Swift and Andrew Saul, Commissioner of Social Security, stipulated

18   for the award and payment of attorney’s fees and expenses in the amount of $1,700.00 pursuant to the

19   Equal Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 19) Accordingly, the Court ORDERS:

20   Subject to the terms of the parties’ stipulation, fees and expenses in the total amount of $1,700.00 are

21   AWARDED to Plaintiff, Tara Swift.

22
23   IT IS SO ORDERED.

24      Dated:     April 19, 2021                             _ /s/ Jennifer L. Thurston
25                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

26
27
28
